Pratt, J.
The findings of fact are fully sustained by the evidence. Upon those facts the right of the plaintiff to relief" is unquestionable. The equitable principle is that the burden which rests upon the whole property shall be apportioned among the various parcels in proportion to their value. The doctrine is ancient and well established, and is so familiar as not to require the citation of authorities, which are abundant. The right of the mortgagee is to have his money. The right of the various owners is that each may have his property discharged, upon paying his proportionate part of the burden, so far as may be, without endangering the mortgagee’s complete security. The judgment below is in the main correct, but a slight modification should be made, which will more fully protect the rights of the appellants Pundt and Brown. The decree jbelow puts upon the plaintiff the duty to pay the whole mortgage debt within 30 days. Suppose lie fails to do that, where will the other owners be left? The judgment should be modified by directing *77that each house be decreed to be liable for the amount found chargeable upon it; that each owner be at liberty to pay such amount to the referee; and that, in case any owner neglects so to pay, his house be sold. In other respects the judgment is affirmed.